As there was evidence in the case upon which to predicate these findings of fact by the referee, they are conclusive upon this court, and cannot be reversed upon this appeal.
The plaintiffs were entitled to recover upon the facts found, and the judgment must be affirmed, unless the referee erred in some of his rulings in admitting evidence. The defendants set up the defense in their answer, that this note was transferred by the plaintiffs to one George W. Clarke, for and on behalf of Benedict and Farnham, and upon the trial gave evidence tending to show that the said Clarke brought a suit upon the note, and, upon information and belief, denied that the plaintiffs are the owners and holders of the note. It therefore, in reply, becomes material for the plaintiffs to show that the note was never in fact transferred to Clarke, and for this purpose George C. Barrett was called, who testified that this note was transmitted to him by the plaintiffs for collection, and, that, as the plaintiffs were a foreign corporation, and he might be put to some trouble in proving the corporation, and giving security for costs, he sued the note in the name of the said Clarke, and with his consent, and, when the defendants set up in their answer that the said Clarke was not the holder and owner of the note, and he found that he was going to be beaten in the suit, he discontinued the same. There was no error committed in allowing Mr Barrett to testify, that he received the note from the plaintiffs shortly after maturity, with instructions to take proceedings for the collection of the same. The instructions were a part of the resgestæ. Barrett testified that Clarke paid nothing for the note, without any objection, and no error was committed in allowing him to testify that he was not to pay any thing. I will not go over the various objections raised by the defendants, while this witness was giving his evidence, and the various questions which were put to him, none of them are well taken. *Page 130 
The plaintiffs' case was as well proved without much of the evidence as with it, and the defendants were not prejudiced by the admission of this evidence. The judgment should be affirmed.
All concur.
Affirmed. *Page 131